Citation Nr: 1011018	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 3, 2005, 
for the grant of service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Gustavo R. Garcia, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 
to August 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In November 2009, in support of her claim, the Veteran 
testified at a videoconference before the undersigned 
Veterans Law Judge of the Board.  The agent representing her 
in this appeal, including during the hearing, is her husband.


FINDING OF FACT

The Veteran did not file a claim - either formal or 
informal, for service connection for multiple sclerosis prior 
to March 3, 2005.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 3, 2005, for the grant of service connection for 
multiple sclerosis.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Preliminary Duties to Notify and Assist

In regards to this earlier effective date claim at issue, the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are inapplicable to a claim, as 
here, that cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  VAOPGCPREC 5-
2004 (June 23, 2004).  As there is no dispute as to the 
underlying facts of this case, and since the Board is 
consequently denying the claim as a matter of law, the VCAA 
has no application.  See, e.g., Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. 
App. 362 (2001).

This notwithstanding, the Board sees that November 2006 and 
January 2009 letters provided pertinent notice and 
development information regarding this claim for an earlier 
effective date for the grant of service connection for 
multiple sclerosis, including apprising the Veteran that she 
needed evidence of an earlier-filed claim to support the 
notion that she is entitled to an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195 (2003).

II.  Whether the Veteran is Entitled to an Effective Date 
earlier than March 3, 2005, for the Grant of Service 
Connection for Multiple Sclerosis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  While the term "application" 
is not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably, and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d. 1351 (Fed. Cir. 1999).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 198-199 (1992).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant or his duly 
authorized representative, may be considered an informal 
claim.  Such claim, however, must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim.  38 C.F.R. § 3.157(b)(1).  But the 
provisions of this regulation, and this subparagraph in 
particular, apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or 
hospital admission.



Turning now to the facts and circumstances of this particular 
case at hand.  In her several written statements and November 
2009 hearing testimony, the Veteran alleged that she began 
experiencing prodromal (i.e., early) symptoms of multiple 
sclerosis as far back as April 1990, so even prior to her 
discharge from the military in August 1990.  She therefore 
wants an effective date retroactive to the day following her 
discharge from service when she returned to life as a 
civilian.  
She also argues that an earlier effective date is warranted 
because she believes she did not receive an appropriate VA 
compensation examination and diagnosis when initially 
examined after service, in July 1991, in connection with 
claims she had filed for other disabilities because the VA 
examiner also should have recognized the type of symptoms she 
had experienced during service, documented in her service 
treatment records (STRs), as early or at least possible 
indications of multiple sclerosis.  She further cites a 
subsequent May 2004 VA compensation examiner's similar 
inability to detect this condition's presence as additional 
reason to assign an earlier effective date, especially since 
that examiner even went so far as to suggests she tended to 
exaggerate the severity of her then current symptoms.

One initial point worth noting in response to these arguments 
is that VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
Further concerning this, VA tries to keep the general public 
informed about the various types of benefits, but the vast 
array of benefits makes it literally impossible for VA to 
inform each and every Veteran or person or beneficiary 
seeking benefits on the basis of the Veteran's military 
service of every possible or potential benefit for which he 
or she may be entitled.  To the extent not mandated by the 
VCAA, VA does not have a duty to provide Veterans or other 
appellants with personal notice of their eligibility for 
specific types of benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  


So, although the Veteran filed claims in June 1991 for 
service connection for disabilities affecting her back, left 
shoulder, and left ankle, she admittedly did not also refer 
pointedly to multiple sclerosis or file a claim specifically 
for it.  Moreover, service connection was granted for her 
back, left shoulder, and left ankle disabilities in a 
September 1991 RO decision.  Hence, the claims that she did 
file were not ignored or overlooked, rather, immediately 
adjudicated and even granted.

The Veteran and her agent-husband also maintain there was 
what amounted to clear and unmistakable error (CUE) on VA's 
part in failing to properly detect or diagnose or treat her 
multiple sclerosis in its early stages in 1990/91, following 
her discharge from the military and initial contact with VA.  
See Newman v. Brown, 5 Vet. App. 99 (1993); and Luallen v. 
Brown, 8 Vet. App. 92 (1995) (discussing the pleading 
requirements for CUE claims, including the required degree of 
specificity).  But this argument fails, as well, because it 
is tantamount to saying VA neglected to satisfy its duty to 
assist her with her claim (even assuming for the sake of 
argument she had filed one specifically for multiple 
sclerosis) or did not weigh and consider the evidence in the 
file at the time as it should have, so as to have, in turn, 
determined she was entitled to service connection.

The Court has held that, for there to be a valid claim of 
CUE, there must have been an error in the prior adjudication 
of the claim.  Either the correct facts, as they were known 
at the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 
253-54 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 (1991); 
see also Daimler v. Brown, 6 Vet. App. 242, 245 (1994); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).



Rather, to assert a valid claim of CUE, the claimant must 
assert more than a mere disagreement as to how the facts were 
weighed or evaluated; he or she must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been manifestly 
different but for the alleged error.  The mere assertion of 
CUE is insufficient to reasonably raise the issue.  
See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).  

Here, even accepting for the sake of argument that the 
Veteran and her agent-husband have raised a valid CUE claim, 
the Court has made clear that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE.  Counts v. 
Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  "Similarly, neither can broad-brush 
allegations of 'failure to follow the regulations' or 
'failure to give due process,' or any other general, non-
specific claim of error" form such a basis.  Fugo, 6 Vet. 
App. at 44.  A mere disagreement with how the agency of 
original jurisdiction (here, the RO) initially evaluated the 
facts is simply inadequate to raise a successful CUE claim.  
Luallen, 8 Vet. App. 92, 95 (1995).

VA outpatient records show the Veteran originally received a 
diagnosis of multiple sclerosis in February 2005.  And it was 
not until the following month, on March 3, 2005, that she 
initially filed a VA claim specifically for this condition.  
So there simply is no legal basis for assigning an effective 
date earlier than this (the date of receipt of her initial 
claim for this condition), absent any prior showing of CUE so 
as to successfully collaterally attack an earlier decision.  
Although appropriately notified, she did not appeal the RO's 
September 1991 decision granting her claims for service 
connection for left shoulder, left ankle, and back 
disabilities.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.1103.  Consequently, absent this required showing 
of CUE, that prior decision is final and binding on her based 
on the evidence then of record - including in terms of any 
perceived failure on VA's part to recognize even then that 
she also was suffering from the effects of multiple 
sclerosis.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(holding that a free-standing claim for an 
earlier effective date as to a previous unappealed, and 
therefore final and binding, decision is not authorized by 
law).

When, as here, the law and not the evidence is dispositive of 
the issue before the Board, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the Veteran's claim for an 
effective date earlier than March 3, 2005, for the grant of 
service connection for multiple sclerosis is denied.


ORDER

The claim for an effective date earlier than March 3, 2005, 
for the grant of service connection for multiple sclerosis, 
is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


